Citation Nr: 0525052	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for labyrinthine 
dysfunction/vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In March 2004, the veteran testified at a hearing before the 
undersigned Member of the Board in Las Vegas, Nevada.  A 
transcript of this hearing is associated with the claims 
folders.

In September 2004, the Board remanded the case for further 
development.  The requested development has been completed 
and that case has been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  A seizure disorder was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not etiologically related to service or the 
veteran's service-connected hearing loss disability.  

2.  Labyrinthine dysfunction/vertigo was not present in 
service, was not manifested within one year of the veteran's 
discharge from service, and is not etiologically related to 
service or the veteran's service-connected hearing loss 
disability.  


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active service, its incurrence or aggravation during active 
service may not be presumed, and it is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004).

2.  Labyrinthine dysfunction/vertigo was not incurred in or 
aggravated by active service, its incurrence or aggravation 
during active service may not be presumed, and it is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
regulations implementing the VCAA [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004)] provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

The Board notes that the veteran's claim for service 
connection for labyrinthine dysfunction was received prior to 
the enactment of the VCAA and his claim for service 
connection for a seizure disorder was received shortly after 
the enactment of the VCAA.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 119.  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall  .  .  . take due account of the 
rule of prejudicial error")."  Id at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in January and 
September 2004 as well as a supplement statement of the case 
issued in January 2005 well after the rating actions on 
appeal were promulgated.  VA informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Although VA has not specifically requested 
him to submit any pertinent evidence in his possession, it 
has informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims has been obtained.  The veteran has not 
identified any additional obtainable pertinent evidence that 
has not been associated with the claims folders.  In this 
regard, the Board notes that the veteran has reported private 
medical treatment in 1969 shortly after his discharge from 
active duty.  However, the veteran noted that he could not 
remember the name of the treating doctor or whether he was 
still alive.  Without further information from the veteran 
regarding the identity of this physician, attempts to obtain 
the information by VA would be futile.  

In connection with his appeal, the veteran has been afforded 
several VA examinations.  To reiterate, the veteran has not 
identified any additional evidence or information that could 
be obtained to substantiate his claim, nor has he requested 
that the Board remand for further development this appeal 
that has been pending for years.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the RO 
or the Appeals Management Center are not of sufficient 
significance to warrant another remand and further delay of 
the appellate process.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

The veteran's service personnel records reflect that had a 
military occupational specialty (MOS) of an armor crewman 
with foreign service in Europe.

Shortly following his discharge from active duty, the veteran 
was afforded a VA examination in November 1970.  At that 
time, he reported a history of decreased hearing acuity since 
1966 when serving as a tank commander.  He also reported 
occasional ringing.  Diagnosis was partial bilateral 
deafness, perceptive type. 

By rating action in February 1971, the RO awarded service 
connection for the veteran's hearing loss disability.  

A December 1977 VA outpatient treatment record notes that the 
veteran was involved in an automobile accident.  He reported 
dizziness and transient vertigo 15 minutes following the 
accident.  He had some nausea and things seemed to be 
spinning a little.  However, these feelings went away.  
Several weeks later, the veteran received follow-up 
treatment.  These follow-up treatment records are negative 
for any complaint, treatment, or diagnosis of a seizure 
disorder or vertigo.

In January 1981 the veteran sought private treatment for his 
hearing loss disability.  The record is silent for any 
complaint, treatment, or diagnosis of a seizure disorder, 
vertigo, or a labyrinthine disorder at that time.  Similarly, 
an April 1981 VA audiological case history is negative for 
any complaint, treatment, or diagnosis of a seizure disorder, 
vertigo, or a labyrinthine disorder.

VA outpatient treatment records from February 1983 to June 
1984 show treatment for various conditions including 
hypertension, otitis media, and hearing loss.  These records 
show no complaint, treatment, or diagnosis of a seizure 
disorder, vertigo, or a labyrinthine disorder.
 
The report of November 1992 outpatient treatment shows that 
the veteran wore a hearing aid.  He reported a history of 
noise exposure during service and a history of periodic 
lightheadedness due to inner ear infections.  Assessment at 
that time was bilateral precipitous high frequency 
sensorineural hearing loss.  The veteran did not complain of 
a seizure disorder, vertigo, or a labyrinthine disorder at 
that time.

In December 1993 the veteran was afforded another VA 
audiological examination.  He continued to complain of 
dizziness.  The examination report notes that prior MRI in 
October 1993 revealed retrocochlear pathology and his 
symptoms were felt to be due to an inner ear problem.  

Subsequent VA outpatient treatment records from August 1994 
to April 1999 show that the veteran continued to complain of 
lightheadedness.  In August 1994, the veteran reported a 7 
year history of lightheadedness.  Assessment was probable 
ocular migraines with ear involvement.  He complained of 
dizziness in December 1994.  Assessment at that time was 
otitis media.  In February 1995, the veteran complained of 
pressure in his ears with dizziness and problems with his 
equilibrium.  Assessment was recurrent vertigo.  A March 1995 
treatment note indicates that the veteran's complaints of 
pain were due to temporomandibular joint (TMJ) syndrome 
rather than otitis media.

During VA examination in April 1995, the veteran reported a 
history of ear infections.  He had a history of dizziness 
with a negative MRI in 1993.  Diagnosis was bilateral mild to 
severe high frequency sensorineural hearing loss.

The veteran submitted his claim for service connection for 
vertigo secondary to his hearing loss disability in April 
1999.  He reported continual problems with dizziness, 
falling, and loosing his balance.

In connection with his claim, the veteran was afforded a VA 
ear disease examination in September 1999.  He reported a 
history of exposure to significant noise while serving as a 
tank tester during service.  He also reported an instance of 
a perforated tympanic membrane secondary to noise trauma on 
the firing range.  He complained of intermittent vertigo and 
balance problems as well as constant tinnitus.  His balance 
problems began approximately five to six years ago and had 
not resolved.  He stated that he had frequent episodes of 
otitis media secondary to elevation changes and was treated 
in the past with antibiotics.  He also had a balance problem 
with negative MRI of the brain and inner ear.  The examiner 
noted evidence of peripheral vestibular disease, by history.  
The veteran reported daily dizziness for which he took 
Antivert.  The veteran reported a swaying sensation which 
felt at times like a sense of spinning.  However, he did not 
have a staggering gait.  

The examiner noted that, while there was no frank evidence of 
Meniere's disease, the veteran reported a low frequency 
tinnitus which at times accompanied his disequilibrium.  He 
did not, however, have any low frequency hearing loss on 
audiogram which is usually diagnostic with Meniere's disease.  
Pertinent diagnoses were neural sensory hearing loss, noise 
induced; tinnitus, noise induced; and unspecified 
labyrinthine dysfunction.

Subsequent VA treatment records from October 1999 to December 
2000 show complaints of dizziness and treatment for a seizure 
disorder.  In February 2000, the veteran sought new 
medication for his blood pressure.  Diagnoses of hypertension 
and seizure disorder are noted.  During subsequent treatment 
in March 2000, the veteran reported that he had been having 
seizures since his medication was increased.  In October 
2000, the veteran was diagnosed with a seizure disorder.  

Similar complaints and findings are noted in private 
treatment records dated from February 2000 to March 2001.  In 
February 2000, he complained of dizziness with 2 to 3 
episodes lasting 10 to 20 minutes daily.  He denied a past 
medical history of seizure.  He was noted to be disabled as a 
truck drive due to vertigo.  He smoked a pipe and drank 5 to 
6 cups of coffee a day.  Impressions of persistent vertigo, 
high blood pressure, and basilar migraines versus vertiginous 
epilepsy were rendered.  However, subsequent EEG was normal 
and the interpreting physician noted that there was no 
evidence of epilepsy.  A March 2000 treatment record notes an 
impression of basilar migraines.  Subsequent records show 
continued complaints of dizziness and vertigo with 
impressions of benign positional vertigo and seizure 
disorder.  

In a statement dated in December 2000, the veteran reported 
that he was treated for unspecified labyrinthine dysfunction 
(vertigo) in Ventura, California, in 1969.  However, he had 
forgotten the name of the doctor and did not know if the 
treating doctor was still alive.  

Subsequent VA outpatient treatment records show complaints of 
vertigo and treatment for a seizure disorder.

In February 2003, the veteran submitted various Internet 
articles suggesting a connection between noise exposure and 
aural disorders including hearing loss, tinnitus, and 
vertigo.  It was noted in one article that if the 
semicircular canals malfunction, as may occur in an upper 
respiratory infection and other conditions both temporary and 
permanent, a person's sense of balance may be lost or a 
whirling sensation (vertigo) may develop.  

Private treatment records from Southwest Medical Associates, 
dated from January 2003 to February 2004, show that the 
veteran had a history of a seizure disorder.  A February 2004 
treatment record notes that the veteran had symptoms of 
vertigo that were progressively worsening with associated 
hearing loss.

A March 2004 statement from the veteran's private physician 
notes that the veteran's hearing loss continued to 
deteriorate.  He also had episodic vertigo (probably atypical 
migraine).  It was felt that the veteran's hearing loss was 
probably due to the veteran's previous service-connected 
injury.

At his March 2004 hearing before the Board, the veteran 
expressed his belief that his labyrinthine disorder was 
related to his service-connected hearing loss.  He noted that 
he had performed research showing that the acoustic damage 
killed "hair things" in the ears that could not be 
replaced.  This caused vertigo and could cause seizure 
disorder and high blood pressure.  He acknowledged that he 
was not treated for, or diagnosed with, a seizure disorder 
during service.  

In October 2004, the veteran was afforded a VA ear disease 
examination.  He reported intermittent dizziness and a 
spinning sensation of vertigo upon certain body movements 
which last from 3 to 4 minutes.  He reported episodes 
occurred every 2 months.  He was on Depakote for seizures and 
had been diagnosed with either basilar migraines or 
vertiginous epilepsy by a neurologist.  It was opined that 
the veteran did not have Meniere's syndrome or any 
complications of ear disease on examination.  Diagnoses of 
vertigo, tinnitus, and sensorineural hearing loss were 
rendered.  While the veteran's tinnitus and sensorineural 
hearing loss were most likely secondary to noise exposure in 
the military, the veteran's vertigo appeared to be central in 
origin and not peripheral.  It was opined that the vertigo 
was "very unlikely" related to in-service noise trauma or 
hearing loss.  

In November 2004, the veteran was afforded a fee-basis VA 
compensation and pension examination.  The veteran reported 
that he began having seizures 10 years ago at the age of 49.  
He had not had a seizure in 5 years as he was taking 
medication.  The examiner reviewed the veteran's claims file.  
The examiner noted that acoustic damage and vertigo have 
nothing to do with seizures.  Similarly, seizures have 
nothing to do with hearing loss.  The examiner did not feel 
that the veteran had an ongoing seizure disorder.  However, 
if the veteran had a seizure disorder, it was certainly not 
due to any acoustic trauma or any service-connected hearing 
loss disability.  The examiner noted that there was 
absolutely no connection between epileptic seizures and 
hearing loss or acoustic trauma.  It was noted that the 
veteran's episodes of vertigo may have been related to 
hearing loss and acoustic trauma, but not seizures.  
Electroencephalogram was entirely within normal limits with 
no epileptiform or focal abnormalities. 


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Direct service connection may not be 
granted without medical evidence of a current disability, 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests epilepsy or 
an organic disease of the central nervous system to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Seizure Disorder

The veteran contends that he currently has a seizure disorder 
that is attributable to either his in-service noise exposure 
as a tank crewman or his service-connected hearing loss 
disability.  As shown above, his service medical records are 
silent for any complaint, treatment, or diagnosis of 
seizures.  In addition, there is no medical evidence 
suggesting that a seizure disorder was manifested within one 
year following the veteran's separation from active duty.  
The first record of seizures is contained in VA medical 
records beginning in 1999.  

In addition, there is no medical evidence suggesting that the 
veteran's seizure disorder is etiologically related to 
service or service-connected disability.  Moreover, the 
November 2004 examiner stated that if the veteran has a 
seizure disorder, it would certainly not be due to in-service 
acoustic trauma or the veteran's service-connected hearing 
loss.  

The Board has considered the veteran's assertions that he 
currently has a seizure disorder related to either his in-
service acoustic trauma or service-connected hearing loss; 
however, in the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of medical opinions, the Board must find that 
his contentions with regard to the etiology of any current 
seizure disorder to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a seizure disorder.  


Labyrinthine Dysfunction/Vertigo

The veteran contends that he currently has labyrinthine 
dysfunction/vertigo that is attributable to either his in-
service noise exposure as a tank crewman or his service-
connected hearing loss disability.  As shown above, his 
service medical records are silent for any complaint, 
treatment, or diagnosis of vertigo or labyrinthine 
dysfunction.  Similarly, there is no medical evidence 
suggesting the presence of labyrinthine dysfunction or 
vertigo within one year of the veteran's discharge from 
service.  In fact, the medical evidence initially documents 
dizziness and transient vertigo in December 1977 following an 
automobile accident.  

Subsequent treatment records from 1981 to June 1984 are 
silent for any complaint, treatment, or diagnosis of vertigo 
or labyrinthine dysfunction.  However, beginning in November 
1992 the veteran complained of lightheadedness.  He later 
complained of dizziness and vertigo and was diagnosed with 
vestibular disease, by history.  However, there was no 
evidence of Meniere's disease and an etiology for the 
veteran's complaints was not provided.  

The October 2004 examination report notes that the veteran 
did not have Meniere's syndrome or any complaints of ear 
disease.  While a diagnosis of vertigo was rendered, it was 
opined that the veteran's vertigo was very unlikely to be 
related to his in-service noise trauma or hearing loss.  This 
examination was based on a review of the veteran's claims 
folder and expressed in terms of medical certainty.  

While the November 2004 examination report notes that the 
veteran's vertigo may have been related to hearing loss and 
seizures, the law requires a greater degree of certainty than 
this sort of speculation in medical evidence that is used to 
decide the merits of a claim for VA benefits.  See 38 C.F.R. 
§ 3.102 (2004); cf. also Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The Court has held that a medical opinion expressed 
in terms of "may," also implies "may or may not" and is 
too speculative to establish a plausible claim.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998), see also Obert v. Brown, 
5 Vet. App. 30, 33 (1993); cf.  Accordingly, the Board has 
placed greater probative value on the October 2002 medical 
opinion which was expressed in terms of medical certainty.  

The Board notes that the veteran has submitted a number of 
medical articles and treatise material describing ear 
diseases and suggesting a link between noise exposure and 
aural diseases including vertigo.  Although this evidence is 
pertinent, in that it provides information regarding the 
disability under scrutiny, its probative value is far 
outweighed by the medical opinion offered provided in October 
2004 by the VA physician skilled in the treatment and 
diagnoses of ear disease.  This physician considered the 
specific case at hand, namely the etiology of the veteran's 
claimed vertigo.  The VA physician had the benefit of a 
review of the veteran's medical record as well as the actual 
examination of the veteran.  The relative value of the 
articles and treatises in question is speculative at best in 
contrast to the medical records that concerned the actual 
case at hand.  In any event, the opinion arrived at by the VA 
specialist is not necessarily inconsistent with the 
information contained in the treatises in question.

The Board finds, therefore, that based upon an overview of 
the entire record, including the aforementioned opinions, the 
clear preponderance of the evidence of record is against the 
veteran's claim of entitlement to service connection for 
labyrinthine dysfunction/vertigo.

							
							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a seizure disorder is denied.

Service connection for labyrinthine dysfunction/vertigo is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


